Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 20, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

  162891 & (3)                                                                                                Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  In re INDEPENDENT CITIZENS                                                   SC: 162891                Elizabeth M. Welch,
  REDISTRICTING COMMISSION FOR                                                                                         Justices
  STATE LEGISLATIVE AND CONGRESSIONAL
  DISTRICT’S DUTY TO REDRAW DISTRICTS
  BY NOVEMBER 1, 2021.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  petition for relief is considered. We direct the Clerk to schedule oral argument on the
  petition for June 21, 2021 at 9:30 a.m. MCR 7.303(B)(6).

         The petitioners shall file a supplemental brief addressing: (1) whether the petition
  properly invokes this Court’s original jurisdiction under Const 1963, art 6, § 4 or Const
  1963, art 4, § 6(19); (2) whether this Court has the authority to deem a constitutional timing
  requirement as directory instead of mandatory; and, if so; (3) whether the unprecedented
  delay in the transmission of federal decennial census data justifies a deviation from the
  constitutional timeline. See, e.g., Ferency v Secretary of State, 409 Mich 569, 602 (1980);
  Attorney General ex rel Miller v Miller, 266 Mich 127, 133 (1934). The petitioners’ brief
  shall be filed by June 2, 2021, with no extensions except upon a showing of good cause.

         We respectfully request the Attorney General to submit separate briefs arguing both
  sides of the above questions. The briefs shall be filed by June 2, 2021, with no extensions
  except upon a showing of good cause. Responses to the briefs of the petitioners and the
  Attorney General shall be filed no later than June 9, 2021.

       Persons or groups interested in the determination of the issues presented in this case
  may move the Court for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 20, 2021
         b0519
                                                                                Clerk